 

Exhibit 10.2 

 

REAFFIRMATION AND RATIFICATION AGREEMENT

 



April 10, 2020

GENE BIOTHERAPEUTICS, iNC.
11568 Sorrento Valley Road
Suite Fourteen
San Diego, CA 92121

 

Ladies and Gentlemen:

 

Shanxi Taxus Pharmaceuticals Co., Ltd. (“Shanxi”) executed and delivered to Gene
Biotherapeutics, Inc. (“Company”) a Restructuring Plan Settlement Letter dated
December 19, 2019 (“Letter Agreement”) pursuant to which Shanxi agreed to cancel
its $600,000 equity subscription with respect to the Company and treat the
payment as an upfront license fee on the Excellagen and Generx licenses
described in the Letter Agreement.

 

Concurrently herewith, Shanxi and Activation Therapeutics, Inc., a wholly-owned
subsidiary of the Company (“Activation”), are entering into a certain Tri-Party
Excellagen Agreement with respect to Excellagen (the “Excellagen License
Agreement”) and Shanxi and Angionetics, Inc., a majority-owned subsidiary of the
Company (“Angionetics”), are entering into a certain Distribution and License
Agreement with respect to Generx (the “Generx License Agreement and, together
with the Excellagen License Agreement, the “Definitive License Agreements”). To
induce the Company to cause Activation and Angionetics to enter the Definitive
License Agreements, Shanxi for and on behalf of itself and its present or former
parents, subsidiaries, affiliates, officers, managers, members, successors and
assigns (“Releasor Parties”) hereby:

 

(a) acknowledges, ratifies, reaffirms and confirms that any and all rights,
agreements, arrangements or commitments of any kind or character relating to the
capital stock of the Company or any of its subsidiaries (including without
limitation, Angionetics and Activation) or obligating the Company or any of its
subsidiaries (including, without limitation, Angionetics and Activation) to
issue or sell any shares of capital stock of, or any other interest in, the
Company or such subsidiary, are terminated and cancelled without any further
force or effect; and

 

(b) releases, remises, acquits and forever discharges the Company, Angionetics,
Activation, their subsidiaries and affiliates and each of their respective
employees, agents, representatives, consultants, attorneys, fiduciaries,
officers, directors, partners, predecessors, successors and assigns, subsidiary
corporations, parent corporations, and related corporate divisions (all of the
foregoing hereinafter called the “Released Parties”), from any and all actions
and causes of action, judgments, executions, suits, debts, claims, demands,
liabilities, obligations, damages and expenses of any and every character, known
or unknown, direct and/or indirect, at law or in equity, of whatsoever kind or
nature (the “Claims”), for or because of any matter or things done, omitted or
suffered to be done by any of the Released Parties prior to and including the
date of execution hereof, whether such Claims are matured or unmatured or known
or unknown, excluding Claims arising out of a breach of any representations
warranties or covenants contained in the Definitive License Agreements.

 

 

 

 



It is the intention of Shanxi that this letter agreement and the release set
forth above shall constitute a full and final accord and satisfaction of all
Claims they may have or hereafter be deemed to have against the Released Parties
as set forth herein. In furtherance of this intention, Shanxi expressly waives
any statutory or common law provision that would otherwise prevent the release
set forth above from extending to Claims that are not currently known or
suspected to exist in any Releasor’s favor at the time of executing this letter
agreement and which, if known by Releasors or any of them, might have materially
affected the agreement set forth herein. In furtherance of this intention,
Shanxi hereby expressly waives any and all rights and benefits conferred upon
you by Section 1542 of the California Civil Code, which provides:

 

A general release does not extend to claims which the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor or released party.

 

Shanxi understands, acknowledges and agrees that (a) the release set forth above
may be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release; (b) no
fact, event, circumstance, evidence or transaction which could now be asserted
or which may hereafter be discovered shall affect in any manner the final,
absolute and unconditional nature of the release set forth above; and (c) it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any Claim waived, released and discharged by such
Releasor Party in this letter agreement. If a Releasor Party or any of its
successors, assigns or other legal representatives violates the covenant set
forth in above, Shanxi agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all attorneys’ fees
and costs incurred by any Released Party as a result of such violation

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

This Reaffirmation and Ratification Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, administrators,
executors, successors and assigns and shall be governed by and construed in
accordance with the laws of the State of New York. Any signature delivered by a
party by facsimile or electronic transmission shall be deemed to be an original
signature hereto.

 





  Very truly yours,       SHANXI TAXUS PHARMACEUTICALS CO., LTD.       BY: /s/
Jiayue Zhang                  NAME: Jiayue Zhang   TITLE: Chairman and President

 

  Accepted and Agreed as of             , 2020:       GENE BIOTHERAPEUTICS, INC.
      BY: /s/ Christopher Reinhard               NAME: Christopher Reinhard  
TITLE : Chief Executive Officer



 



 

 

 

 

 

